DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 06/04/2021 has been entered.  Claims 1, 3-5. 7-8, 10-12, 14-15, 17-20 and 22-26 are pending for examination. Claims 2, 6, 9, 13, 16 and 21 are canceled. Claims 25 and 26 newly added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-5, 8, 10-12, 15, 17-19 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sheha et al. (US. Pub. 2004/0054428) hereinafter Sheha in view of Saylor et al. (US Pat. 9,264,480) hereinafter Saylor.

Regarding claim 1, Sheha teaches, A method for sharing map data, the method implemented by an electronic device comprising a processor (Sheha; fig. 1 CPU 135; paragraph 80), memory device (Sheha; fig. 1 memory 101; paragraph 81), and a display screen (Sheha; computing device with touch screen; paragraph 80), the method comprising: 
receiving, through a first touch input on the display screen, an input to share selected map data from a user (Sheha; fig. 6; user select the route (map data) 206 to share with User 1; paragraph 96); 
in response to the first touch input, presenting a plurality of graphical elements for sharing the selected map data on the display screen, wherein the plurality of graphical elements includes a first graphical element that represents a particular communication method and a recipient of the shared map data (Sheha; as shown in figure 4A, display the roster names and real-time communication menu (IM and E-mail options) to communicate the route data to selected users; paragraph 93, further, as shown in figure 6 wherein route data drag to the user 1 to transfer in real-time communication (via Instant Message); paragraph 96); 
transmitting the selected map data from the first electronic device to the recipient by the particular communication method without additional user input (Sheha; fig. 6; “Once the route 206 has been dropped onto the graphical representation of 
receiving a second touch input on the first graphical element presented on the display screen, the second touch input being distinct from the first touch input (Sheha; selected route data drag to the User 1 (dragging to user 1 as second input); paragraph 96)
Sheha does not teach expressly,
responsive to the second touch input on the first graphical element: causing the first graphical element to show an animation representing sharing the selected map data
However, Saylor teaches,
responsive to the second touch input on the first graphical element (Saylor; user selects the button 226 to save the displayed electronic file (second input as selecting the button to save (as transfer to storage)); col 9 line 29-34): 
causing the first graphical element to show an animation representing sharing the selected map data (Saylor; as shown in figure 2C the animated icon 234 display on the page and this indicate that shared electronic file is in the process; col 9 line 34-39).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Saylor’s technique of displaying an animated icon on the shared electronic file to modify sharing a map data to recipient, using plurality of communication of Sheha. The motivation for doing so would have been to beneficial for 

Regarding claim 3, Sheha and Saylor teaches all of the claim 1. Sheha further teaches:
receiving a selection of a route from a starting location to a destination location (Sheha; user select the route origin 207 to one or more destinations 209 and 202; paragraph 95); 
receiving the second touch input on the first graphical element (Sheha; selected route (map data) to send via dragging on the user 1; paragraph 96); and -2-Application No. 16/512,879
 in response to the second touch input, transmitting the map data for the route from the first electronic device to the recipient (Sheha; fig. 6; “Once the route 206 has been dropped onto the graphical representation of the destination user “User 1” 215, the route is sent via the real-time communication system 150 to the destination user “User 1” 215”; paragraph 96).  

Regarding claim 4, Sheha and Saylor teaches all of the claim 1. Sheha further teaches:
receiving a selection of a point of interest (Sheha; as shown in figure 13 wherein, local user select POI 1305; paragraph 105); 
receiving the second touch input the first graphical element (Sheha; selected POI gas station drag into vehicle 1 icon (user operating vehicle 1); paragraph 105); and 
in response to the second touch input, transmitting the map data for the point of interest from the first electronic device to the recipient (Sheha; as user drag POI 1305 into vehicle 1 icon, user transfer POI information to Vehicle 1 user; paragraph 105).  

Regarding claim 5, Sheha and Saylor teaches all of the claim 4 Sheha further teaches:
receiving the selection of the point of interest while the device is currently navigating a route, wherein the point of interest does not lie on the route (Sheha; as shown in figure 20, POI 2009 does not lie between route point 2 and point 3 and user select POI and drag between point 2 and point 3 ; paragraph 118);
in response to the selection, displaying a first map data sharing control and a second map data sharing control (Sheha; as shown in figure 4A, display the roster names and real-time communication menu (IM and E-mail options) to communicate the route data to selected users; paragraph 93, further, as shown in figure 6 wherein route data drag to the user 1 to transfer in real-time communication (when user drag map data and drop to User 1, it may equate as first map data sharing control and user may select share map data via Instant Message as second map data sharing control); paragraph 96); 
wherein when the first map data sharing control is selected, map data for the navigated route is transmitted to the recipient (Sheha; fig. 6; “Once the route 206 has been dropped onto the graphical representation of the destination user “User 1” 215, the route is sent via the real-time communication system 150 to the destination user “User 1” 215” (as user start dragging the route 
wherein when the second map data sharing control is selected, map data for the selected point of interest is transmitted to the recipient (Sheha; as user drag POI 1305 into vehicle 1 icon, user transfer POI information to Vehicle 1 user (as user start dragging the route and drop into selected user name it initiate sharing or transferring POI to recipient as vehicle); paragraph 105)

Claim 8 is a non-transitory machine readable medium claim that corresponding to method claim 1 and rejected for the same reason as claim 1 above. In addition, Sheha teaches a non-transitory machine readable medium (Sheha; fig. 1 memory 101; paragraph 81) storing a program which when executed by at least one processing unit (Sheha; fig. 1 CPU 135; paragraph 80) of an electronic device recommends applications based on a location of the electronic device

Claim 10 is a non-transitory machine readable medium claim that corresponding to method claim 3 and rejected for the same reason as claim 3 above.

Claims 11-12: they are non-transitory machine readable medium claims that corresponding to the methods of claims 4-5 above.  Therefore they are rejected for the same reason as claims 4-5 above

Claim 15 is a device claim that corresponding to method claim 1 and rejected for the same reason as claim 1 above. In addition, the combination of Sheha and Prakash teaches a non-transitory machine readable medium (Sheha; fig. 1 memory 101; paragraph 81) storing a program which when executed by at least one processing unit (Sheha; fig. 1 CPU 135; paragraph 80) of an electronic device recommends applications based on a location of the electronic device

Claim 17 is a device claim that corresponding to method claim 3 and rejected for the same reason as claim 3 above.

Claims 18-19: they are device claims that corresponding to the methods of claims 4-5 above.  Therefore they are rejected for the same reason as claims 4-5 above

Regarding claim 22, Sheha and Saylor teaches all of the claim 1. Sheha further teaches:
wherein the particular communication method includes transmitting an electronic data message over a peer-to-peer network, a cellular network, a or Wi- Fi network (Sheha; data is typically transferred between other computing devices 122, 126, 127, & 130 and a computer 100 through an Internet, Intranet, or Extranet network 124, further, all computing devices 100, 126, & 127 to communicate directly with each other, in a peer-to-peer manner; paragraphs 82 and 83), and wherein the electronic message includes one or more of an email message, an SMS message, a Bluetooth data message, or a peer-to-peer 

Regarding claim 23, Sheha and Saylor teaches all of the claim 1. Sheha further teaches:
wherein the recipient corresponds to a second computing device (Sheha; fig.1; data is typically transferred between other computing devices 122, 126, 127, & 130 so user is communicating with other users having a computing device; paragraph 82).  

Regarding claim 24, Sheha and Saylor teaches all of the claim 1. Sheha further teaches:
wherein the recipient corresponds to a contact of the user (sheha; user selecting a user, contact, or group of users or contacts to dragging and dropping graphical representation of map; paragraph 87).

Regarding claim 25, Sheha and Saylor teaches all of the claim 1. Saylor further teaches:
determining that the sharing of map data with the recipient is completed (Saylor;  as shown in figure 2D, icon 244 indicate that file successfully transfer to storage 
in response to the determination, completing the animation being shown on the graphical element (Saylor; figs. 2C and 2D; when user select button to save file, animation begin as shown in figure 2C and when successfully competed icon 244 display; col 9 line 29-50); and 
after completing the animation, adding a completion indicator to the graphical element, the completion indicator representing a completion of the sharing of map data (Saylor; as shown in figure 2D, icon 244 (check mark) indicate that file successfully transfer to storage (saving file to storage equivalent to sharing map data and recipient as storage device) and icon 244 (check mark) display on the page (as graphical element) ; col 9 line 40-50 ); and 
presenting, on the graphical element, a completion indicator representing a completion of the sharing of map data (Saylor; as shown in figure 2D, icon 244 (check mark) indicate that file successfully transfer to storage (saving file to storage equivalent to sharing map data and recipient as storage device) and icon 244 (check mark) display on the page (as graphical element); col 9 line 40-50).  

Regarding claim 26, Sheha and Saylor teaches all of the claim 1. Saylor further teaches:
continuing the animation while the transmission of the selected map data is in progress (Saylor; while the file is transferring to the storage, animated icon 234 
terminating the animation when the transmission of the selected map data is completed (Saylor; as file successfully transfer to storage, animated icon replace with icon 244 which provides an indication file has been successfully transfer to storage; col 9 line 40-50)


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheha et al. (US. Pub. 2004/0054428) hereinafter Sheha in view of Saylor et al. (US Pat. 9,264,480) hereinafter Saylor as applied to claims 1, 8 and 15 above, and further in view of Seefeld et al. (US Pub. 2011/0282871) hereinafter Seefeld.

Regarding claim 7, Sheha and Saylor teaches all of the claim 1. Sheha further teaches,
receiving the touch input the first graphical element (Sheha; selected route (map data) to send via dragging on the user 1; paragraph 96); and 
in response to the input, transmitting the map data corresponding to the first search result from the first electronic device to the recipient (Sheha; fig. 6; “Once the route 206 has been dropped onto the graphical representation of the destination user “User 1” 215, the route is sent via the real-time communication system 150 to the destination user “User 1” 215”; paragraph 96, further, Sheha; as user drag POI 1305 into vehicle 1 icon, user transfer POI information to 
Sheha and Prakash do not teach expressly,
receiving, by the electronic device, a search query comprising one or more input characters; 
displaying a list of search results corresponding to the one or more input characters; 
receiving a selection of a first search result from the list of search results; -3-Application No. 16/512,879 
displaying map data for the first search result on the display screen; 
However, Seefeld teaches,
receiving, by the electronic device, a search query comprising one or more input characters (Seefeld; as shown in figure 4, user provide search term “pizza”; paragraph 78); 
displaying a list of search results corresponding to the one or more input characters (Seefeld; as shown in figure 4, search listing 430 display adjacent to the map; paragraph 81); 
receiving a selection of a first search result from the list of search results (Seefeld; “the user computer to easily permit interaction with the listings, such as drawing an icon 420 that responds to clicking”; paragraph 81);  61Privileged and Confidential - Attorney Work Product 
displaying map data for the first search result on the display screen (Seefeld; as user search for “pizza nyc” in textbox 410, map display in response to search query and “the user computer to easily permit interaction with the listings, such as drawing an icon 420 that responds to clicking”; paragraphs 78 and 81).


Claim 14 is a non-transitory machine readable medium claim that corresponding to method claim 7 and rejected for the same reason as claim 7 above.

Claim 20 is a device claim that corresponding to method claim 7 and rejected for the same reason as claim 7 above.


Response to Arguments

In the remarks, page 10, Sheha fails to describe an animation, let alone an animation on a graphical element for sharing map data as amended in claims 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.



Conclusion
Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Dow et al. (US 6,396,518 B1) teaches progress indicator conveyed user that pages or images being transfer from one application to another application, device or system ([col 9 line 66 – col 10 line 2]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143